Citation Nr: 1733363	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  16-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, lung, chest, and breathing difficulty.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided VA examinations in March 2013 and in July 2013.  The March 2013 examiner diagnosed asthma, post-operative scar from in-service left thoracotomy, and noted a history of coccidioidomycosis (Valley Fever).  The March 2013 VA examiner also noted the Veteran's daily use of inhalational bronchodilatory therapy and inhalational anti-inflammatory medication.  The March 2013 examiner did not provide a nexus opinion.  

The July 2013 VA examiner diagnosed asthma and noted that a December 2011 x-ray of the chest revealed mild irregular density in the left lower lobe of the lung.  The examiner noted from the x-ray report an impression of faint left lower lobe density most likely representing atelectasis or scarring.  After examination, the July 2013 VA examiner opined that the Veteran's asthma was less likely than not incurred in or caused by the Veteran's pleurisy in 1959.  

In an August 2017 appellate brief, the Veteran, through his representative, detailed the inadequacies of the July 2013 VA examiner's opinion.  Specifically, the Veteran contended the examiner did not address the questions of whether the asthma was due to service generally, and whether the service-connected pleurisy aggravated the condition.  

The Board agrees that another examination is warranted as the July 2013 VA examination opinion failed to consider the Veteran's claims of being treated for breathing problems in service, being prescribed a bronchial dilator in service, and continued symptomatology since his in-service pleurisy.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Also, the VA opinion did not address whether the Veteran's claimed condition is caused or aggravated by the Veteran's in-service exposure to coccidioidomycosis (Valley Fever).  The Board notes a June 1959 service treatment record (STR) that noted the Veteran had been in a "cocci area" in the past and another STR noting the Veteran had a diagnosis of fungal infection.  An aggravation opinion is also needed, specifically, whether the Veteran's respiratory condition was aggravated by post-operative residuals (scar) of the in-service left thoracotomy.  A July 1971 STR noted a retirement report of medical examination that indicated lung and chest were abnormal upon evaluation.  The Board also highlights that it is unclear whether the July 2013 examiner had the opportunity to review all pertinent evidence of record, to include the second set of STRs that appeared to have been associated with the claims folder in January 2015.  For the reasons stated, the Board finds another VA examination is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After all available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any diagnosed respiratory disorder(s).  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  Identify any respiratory disorder(s). 

b.  For any disorder identified in subparagraph "a", the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder had onset in or is otherwise related to the Veteran's military service, to include as due to exposure to coccidioidomycosis (Valley Fever), and/or any residuals of the Veteran's service-connected post-operative scar from his in-service left thoracotomy.  The examiner must also address the Veteran's claims of being treated for breathing problems in service, being prescribed a bronchial dilator in service, and continued symptomatology since his in-service pleurisy.  

c.  For any disorder identified in subparagraph "a", the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was caused or aggravated by any residuals of the Veteran's service-connected post-operative scar from his in-service left thoracotomy.  Aggravation in this context is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

